Exhibit 10.5

 

INDEMNITY AGREEMENT REGARDING HAZARDOUS MATERIALS

 

This indemnity agreement (“Indemnity Agreement”), dated as of November 18, 2004,
is given pursuant to the terms and conditions of the Loan Agreement dated as of
even date captioned “Loan Agreement” (the “Loan Agreement”) among FT-FIN
ACQUISITION LLC, a Delaware limited liability company (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, a national banking association having an address at 101
Federal Street, Boston, Massachusetts, and the other lending institutions which
become parties to the Loan Agreement (KEYBANK NATIONAL ASSOCIATION and such
other lending institutions which become parties to the Loan Agreement are
collectively referred to as the “Lenders” and individually as the “Lender”), and
KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”).  All capitalized terms
used in this Indemnity Agreement which are not otherwise specifically defined
herein shall have the same meaning herein as in the Loan Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Borrower is the owner, directly and indirectly, of all or a substantial
portion of the ownership interests in the Borrower Partnerships or Borrower LLCs
(each such entity a “Subsidiary” collectively the “Subsidiaries”), which
Subsidiaries own various fee, ground lease, land estate and other interests in
the Individual Properties (such interests, collectively, the “Property”);

 

WHEREAS, the Agent, on behalf of itself and the Lenders, has made and Borrower
has accepted a loan in the amount of $53,000,000.00 (the “Loan”), which Loan is
evidenced by that certain Note of even date from Borrower payable to the Agent
on behalf of itself and the Lenders in the principal amount of $53,000,000.00
(the “Note”) executed pursuant to the Loan Agreement;

 

WHEREAS, as a condition to making the Loan, the Agent requires Borrower, certain
of the Subsidiaries of the Borrower, and First Union Real Estate Equity and
Mortgage Investments (“First Union”) to provide certain indemnities concerning
Hazardous Materials (as hereinafter defined) presently upon, in or under any
Property, or hereafter placed or otherwise located thereon or therein;

 

WHEREAS, to induce the Agent to make the Loan to Borrower, Borrower, First
Union, Churchill and Orlando (singly and collectively, the “Indemnitor”) have
agreed to provide this Indemnity Agreement for the Agent’s benefit.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent, by its acceptance of delivery
hereof, Indemnitor hereby agrees as follows:

 


1.                                       DEFINITIONS.  THE FOLLOWING DEFINITIONS
SHALL APPLY FOR PURPOSES OF THIS INDEMNITY AGREEMENT:


 


A.                                       “ENVIRONMENTAL LAW” SHALL MEAN ANY
FEDERAL, STATE OR LOCAL STATUTE, REGULATION OR ORDINANCE OR ANY JUDICIAL OR
ADMINISTRATIVE DECREE OR DECISION, WHETHER NOW EXISTING OR HEREINAFTER ENACTED,
PROMULGATED OR ISSUED, WITH RESPECT TO ANY

 

1

--------------------------------------------------------------------------------


 


HAZARDOUS MATERIALS, DRINKING WATER, GROUNDWATER, WETLANDS, LANDFILLS, OPEN
DUMPS, STORAGE TANKS, UNDERGROUND STORAGE TANKS, SOLID WASTE, WASTE WATER, STORM
WATER RUN-OFF, WASTE EMISSIONS OR WELLS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE TERM SHALL ENCOMPASS EACH OF THE FOLLOWING STATUTES, AND
REGULATIONS PROMULGATED THEREUNDER, AND AMENDMENTS AND SUCCESSORS TO SUCH
STATUTES AND REGULATIONS, AS MAY BE ENACTED AND PROMULGATED FROM TIME TO TIME: 
(I) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF
1980 (CODIFIED IN SCATTERED SECTIONS OF 26 U.S.C.; 33 U.S.C.; 42 U.S.C. AND 42
U.S.C. §9601 ET SEQ.); (II) THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976
(42 U.S.C. §6901 ET SEQ.); (III) THE TOXIC SUBSTANCES CONTROL ACT (15 U.S.C.
§2601 ET SEQ.); (IV) THE CLEAN WATER ACT (33 U.S.C. §1251 ET SEQ.); (V) THE
CLEAN AIR ACT (42 U.S.C. §7401 ET SEQ.); (VI) THE SAFE DRINKING WATER ACT (21
U.S.C. §349; 42 U.S.C. §201 AND §300F ET SEQ.); (VII) THE NATIONAL ENVIRONMENTAL
POLICY ACT OF 1969 (42 U.S.C. §4321); AND (VIII) THE SUPERFUND AMENDMENT AND
REAUTHORIZATION ACT OF 1986 (CODIFIED IN SCATTERED SECTIONS OF 10 U.S.C., 29
U.S.C., 33 U.S.C. AND 42 U.S.C.).


 


B.                                      “HAZARDOUS MATERIALS” SHALL MEAN EACH
AND EVERY ELEMENT, COMPOUND, CHEMICAL MIXTURE, CONTAMINANT, POLLUTANT, MATERIAL,
WASTE OR OTHER SUBSTANCE WHICH IS DEFINED, DETERMINED OR IDENTIFIED AS HAZARDOUS
OR TOXIC UNDER ANY ENVIRONMENTAL LAW.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE TERM SHALL MEAN AND INCLUDE:


 


I.                                          “HAZARDOUS SUBSTANCES” AS DEFINED IN
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF
1980, THE SUPERFUND AMENDMENT AND REAUTHORIZATION ACT OF 1986, OR TITLE III OF
THE SUPERFUND AMENDMENT AND REAUTHORIZATION ACT, EACH AS AMENDED, AND
REGULATIONS PROMULGATED THEREUNDER;


 


II.                                       “HAZARDOUS WASTE” AS DEFINED IN THE
RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER;


 


III.                                    “HAZARDOUS MATERIALS” AS DEFINED IN THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, AND REGULATIONS PROMULGATED
THEREUNDER;


 


IV.                                   “CHEMICAL SUBSTANCE OR MIXTURE” AS DEFINED
IN THE TOXIC SUBSTANCES CONTROL ACT, AS AMENDED, AND REGULATIONS PROMULGATED
THEREUNDER;


 


C.                                       “INDEMNIFIED PARTIES” SHALL MEAN THE
AGENT, EACH LENDER, AGENT AND EACH LENDER’S PARENT, SUBSIDIARIES AND AFFILIATES,
EACH OF THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS, AND THE SUCCESSORS AND ASSIGNS OF ANY OF THEM; AND “INDEMNIFIED PARTY”
SHALL MEAN ANY ONE OF THE INDEMNIFIED PARTIES.

 

2

--------------------------------------------------------------------------------


 


D.                                      “RELEASE” SHALL MEAN ANY SPILLING,
LEAKING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, STORING,
ESCAPING, LEACHING, DUMPING, OR DISCARDING, BURYING, ABANDONING, OR DISPOSING
INTO THE ENVIRONMENT.


 


E.                                       “THREAT OF RELEASE” SHALL MEAN A
SUBSTANTIAL LIKELIHOOD OF A RELEASE WHICH REQUIRES ACTION UNDER ENVIRONMENTAL
LAWS TO PREVENT OR MITIGATE DAMAGE TO THE ENVIRONMENT WHICH MAY RESULT FROM SUCH
RELEASE.


 


2.                                       INDEMNITY AGREEMENT.  INDEMNITOR
COVENANTS AND AGREES, JOINTLY AND SEVERALLY, AT ITS SOLE COST AND EXPENSE, TO
INDEMNIFY, DEFEND (AT TRIAL AND APPELLATE LEVELS AND WITH ATTORNEYS, CONSULTANTS
AND EXPERTS ACCEPTABLE TO AGENT) AND HOLD EACH INDEMNIFIED PARTY HARMLESS
AGAINST AND FROM ANY AND ALL LIENS, DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS,
SETTLEMENT PAYMENTS, PENALTIES, ASSESSMENTS, CITATIONS, DIRECTIVES, CLAIMS,
LITIGATION, DEMANDS, DEFENSES, JUDGMENTS, SUITS, PROCEEDINGS, COSTS,
DISBURSEMENTS OR EXPENSES OF ANY KIND OR OF ANY NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’, CONSULTANTS’ AND EXPERTS’ FEES AND
DISBURSEMENTS INCURRED IN INVESTIGATING, DEFENDING AGAINST, SETTLING OR
PROSECUTING ANY CLAIM, LITIGATION OR PROCEEDING) WHICH MAY AT ANY TIME BE
IMPOSED UPON, INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNIFIED PARTY
AND, AND ARISING DIRECTLY OR INDIRECTLY FROM OR OUT OF: (A) THE RELEASE OR
THREAT OF RELEASE OF ANY HAZARDOUS MATERIALS ON, IN, UNDER OR AFFECTING ALL OR
ANY PORTION OF ANY PROPERTY, REGARDLESS OF WHETHER OR NOT CAUSED BY OR WITHIN
THE CONTROL OF INDEMNITOR OR ANY SUBSIDIARY; (B) THE VIOLATION OF ANY
ENVIRONMENTAL LAWS RELATING TO OR AFFECTING ANY PROPERTY OR INDEMNITOR OR ANY
SUBSIDIARY, WHETHER OR NOT CAUSED BY OR WITHIN THE CONTROL OF INDEMNITOR OR ANY
SUBSIDIARY; (C) THE FAILURE OF INDEMNITOR TO COMPLY FULLY WITH THE TERMS AND
CONDITIONS OF THIS INDEMNITY AGREEMENT; OR (D) THE ENFORCEMENT OF THIS INDEMNITY
AGREEMENT, INCLUDING, WITHOUT LIMITATION, (I) THE COSTS OF ASSESSMENT,
CONTAINMENT AND/OR REMOVAL OF ANY AND ALL HAZARDOUS MATERIALS FROM ALL OR ANY
PORTION OF ANY PROPERTY OR ANY SURROUNDING AREAS, (II) THE COSTS OF ANY ACTIONS
TAKEN IN RESPONSE TO A RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS MATERIALS
ON, IN, UNDER OR AFFECTING ALL OR ANY PORTION OF ANY PROPERTY OR ANY SURROUNDING
AREAS TO PREVENT OR MINIMIZE SUCH RELEASE OR THREAT OF RELEASE SO THAT IT DOES
NOT MIGRATE OR OTHERWISE CAUSE OR THREATEN DANGER TO PRESENT OR FUTURE PUBLIC
HEALTH, SAFETY, WELFARE OR THE ENVIRONMENT, AND (III) COSTS INCURRED TO COMPLY
WITH THE ENVIRONMENTAL LAWS IN CONNECTION WITH ALL OR ANY PORTION OF ANY
PROPERTY OR ANY SURROUNDING AREAS.  THE AGENT’S AND THE OTHER INDEMNIFIED
PARTIES’ RIGHTS UNDER THIS INDEMNITY AGREEMENT SHALL BE IN ADDITION TO ALL
RIGHTS OF THE AGENT UNDER THE LOAN AGREEMENT, THE NOTE, AND UNDER ANY OTHER
DOCUMENTS OR INSTRUMENTS EVIDENCING, SECURING OR RELATING TO THE LOAN (THE LOAN
AGREEMENT, THE NOTE, AND SUCH OTHER DOCUMENTS OR INSTRUMENTS, AS AMENDED OR
MODIFIED FROM TIME TO TIME, BEING HEREIN REFERRED TO AS THE “LOAN DOCUMENTS”),
AND PAYMENTS BY INDEMNITOR UNDER THIS INDEMNITY AGREEMENT SHALL NOT REDUCE
INDEMNITOR’S OBLIGATIONS AND LIABILITIES UNDER ANY OF THE LOAN DOCUMENTS.  IF
ANY ACTION OR PROCEEDING IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT FROM
INDEMNITOR IN ACCORDANCE WITH SECTION 2 IS BROUGHT OR ASSERTED AGAINST ANY
INDEMNIFIED PARTY, SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY IN WRITING

 

3

--------------------------------------------------------------------------------


 


(BUT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT INDEMNITOR’S OBLIGATIONS
HEREUNDER UNLESS INDEMNITOR DEMONSTRATES THAT THE DEFENSE OF SUCH ACTION OR
PROCEEDING WAS MATERIALLY PREJUDICED BY SUCH FAILURE), AND INDEMNITOR SHALL
ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY AND THE PAYMENT OF ALL DEFENSE COSTS AND
EXPENSES.  THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL
IN ANY SUCH ACTION OR PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT
THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE BORNE BY THE INDEMNIFIED PARTY
UNLESS (I) INDEMNITOR HAS AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES, OR
(II) INDEMNITOR SHALL HAVE FAILED TO ASSUME THE DEFENSE OF SUCH ACTION OR
PROCEEDING.  IF INDEMNITOR ASSUMES THE DEFENSE OF SUCH AN ACTION, (A) NO
COMPROMISE OR SETTLEMENT THEREOF MAY BE EFFECTED BY INDEMNITOR WITHOUT THE
INDEMNIFIED PARTY’S CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) UNLESS (I) THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION OF LAW OR
ANY VIOLATION OF THE RIGHTS OF ANY PERSON AND NO EFFECT ON ANY OTHER CLAIMS THAT
MAY BE MADE AGAINST THE INDEMNIFIED PARTY AND (II) THE SOLE RELIEF PROVIDED IS
MONETARY DAMAGES THAT ARE PAID IN FULL BY INDEMNITOR AND (B) INDEMNITOR SHALL
HAVE NO LIABILITY WITH RESPECT TO ANY COMPROMISE OR SETTLEMENT THEREOF EFFECTED
WITHOUT ITS CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD).


 


3.                                       ASSESSMENT; REMEDIATION.


 


A.                                       THE AGENT SHALL HAVE THE RIGHT TO
REQUIRE INDEMNITOR, AT ITS OWN COST AND EXPENSE, TO OBTAIN A PROFESSIONAL
ENVIRONMENTAL ASSESSMENT FOR ANY PROPERTY IN ACCORDANCE WITH THE AGENT’S THEN
STANDARD ENVIRONMENTAL ASSESSMENT REQUIREMENTS, PROVIDED THAT SUCH REQUIREMENTS
ARE CONSISTENT WITH THE REASONABLE GUIDELINES OF PHASE I OR PHASE II
ENVIRONMENTAL SITE ASSESSMENTS AS ESTABLISHED BY THE AGENT CONSISTENTLY APPLIED
IN SIMILAR SITUATIONS UPON THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING
EVENTS: (I) AN EVENT OF DEFAULT BUT ONLY DURING THE CONTINUANCE THEREOF; OR (II)
UPON THE AGENT OBTAINING KNOWLEDGE OF THE OCCURRENCE OF A RELEASE OR THREAT OF
RELEASE ON, IN, ON, UNDER OR AFFECTING THE SAID PROPERTY AND THE DETERMINATION
BY THE AGENT THAT SUCH RELEASE OR THREAT OF RELEASE COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


B.                                      IN THE EVENT THAT INDEMNITOR DOES NOT
COMMENCE ANY SUCH ENVIRONMENTAL ASSESSMENT WITHIN FORTY-FIVE (45) DAYS OF THE
WRITTEN REQUEST THEREFOR BY THE AGENT, THE AGENT MAY, AT INDEMNITOR’S COST AND
EXPENSE, CAUSE SUCH ENVIRONMENTAL ASSESSMENT TO BE UNDERTAKEN.


 


C.                                       ANY AMOUNTS PAID OR ADVANCED BY THE
AGENT AND ALL COSTS AND EXPENDITURES INCURRED IN CONNECTION WITH ANY ACTION
TAKEN PURSUANT TO THE TERMS OF THIS INDEMNITY AGREEMENT, INCLUDING BUT NOT
LIMITED TO REASONABLE ENVIRONMENTAL CONSULTANTS’ AND EXPERTS’ FEES AND EXPENSES,
ATTORNEYS’ FEES AND EXPENSES, COURT COSTS AND ALL COSTS OF ASSESSMENT MONITORING
CLEAN-UP, CONTAINMENT, REMEDIATION, REMOVAL AND RESTORATION, WITH INTEREST
THEREON AT THE DEFAULT RATE, SHALL BE A

 

4

--------------------------------------------------------------------------------


 


DEMAND OBLIGATION OF INDEMNITOR TO THE AGENT, AND SHALL BE ADDED TO THE
OBLIGATIONS SECURED BY THE COLLATERAL AND SHALL BE SECURED BY THE LIEN OF THE
SECURITY DOCUMENTS AS FULLY AND AS EFFECTIVELY AND WITH THE SAME PRIORITY AS
EVERY OTHER OBLIGATION SECURED THEREBY.


 


4.                                       SURVIVAL.


 


A.                                       THE INDEMNITY SET FORTH ABOVE IN
PARAGRAPH 2 SHALL SURVIVE THE REPAYMENT OF THE LOAN AND ANY EXERCISE BY THE
AGENT OF ANY REMEDIES UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


B.                                      IT IS AGREED AND INTENDED BY INDEMNITOR
AND THE AGENT THAT THE INDEMNITY SET FORTH ABOVE IN PARAGRAPH 2 MAY BE ASSIGNED
OR OTHERWISE TRANSFERRED BY THE AGENT TO ITS SUCCESSORS AND ASSIGNS AND TO ANY
SUBSEQUENT PURCHASER OF ALL OR ANY PORTION OF THE LOAN BY, THROUGH OR UNDER THE
AGENT, WITHOUT NOTICE TO INDEMNITOR AND WITHOUT ANY FURTHER CONSENT OF
INDEMNITOR.  TO THE EXTENT CONSENT OF ANY SUCH ASSIGNMENT OR TRANSFER IS
REQUIRED BY LAW, ADVANCE CONSENT TO ANY SUCH ASSIGNMENT OR TRANSFER IS HEREBY
GIVEN BY INDEMNITOR IN ORDER TO MAXIMIZE THE EXTENT AND EFFECT OF THE INDEMNITY
GIVEN HEREBY.

 


5.                                       NO WAIVER.  THE LIABILITIES OF
INDEMNITOR UNDER THIS INDEMNITY AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED
BY, AND INDEMNITOR HEREBY CONSENTS TO AND AGREES TO BE BOUND BY, ANY AMENDMENT
OR MODIFICATION OF THE PROVISIONS OF THE LOAN DOCUMENTS TO OR WITH THE AGENT OR
ANY PERSON WHO SUCCEEDS INDEMNITOR OR ANY SUBSIDIARY AS OWNER OF A PROPERTY. 
NOTWITHSTANDING ANY TERMS OF ANY OF THE LOAN DOCUMENTS TO THE CONTRARY, THE
LIABILITY OF INDEMNITOR UNDER THIS INDEMNITY AGREEMENT SHALL IN NO WAY BE
LIMITED OR IMPAIRED BY: (I) ANY EXTENSIONS OF TIME FOR PERFORMANCE REQUIRED BY
ANY OF THE LOAN DOCUMENTS; (II) ANY SALE, ASSIGNMENT OR FORECLOSURE OF THE NOTE
OR ANY COLLATERAL OR ANY SALE OR TRANSFER OF ALL OR PART OF A PROPERTY; (III)
ANY EXCULPATORY PROVISION IN ANY OF THE LOAN DOCUMENTS LIMITING THE AGENT’S
RECOURSE TO PROPERTY ENCUMBERED BY THE LOAN DOCUMENTS OR TO ANY OTHER SECURITY,
OR LIMITING THE AGENT’S RIGHTS TO A DEFICIENCY JUDGMENT AGAINST INDEMNITOR; (IV)
THE ACCURACY OR INACCURACY OF THE REPRESENTATIONS AND WARRANTIES MADE BY
INDEMNITOR UNDER ANY OF THE LOAN DOCUMENTS; (V) THE RELEASE OF INDEMNITOR OR ANY
OTHER PERSON FROM PERFORMANCE OR OBSERVANCE OF ANY OF THE AGREEMENTS, COVENANTS,
TERMS OR CONDITIONS CONTAINED IN THE LOAN DOCUMENTS BY OPERATION OF LAW, THE
AGENT’S VOLUNTARY ACT, OR OTHERWISE; (VI) THE RELEASE OR SUBSTITUTION, IN WHOLE
OR IN PART, OF ANY SECURITY FOR THE NOTE; OR (VII) THE AGENT’S FAILURE TO FILE
ANY UCC-1 FINANCING STATEMENTS (OR THE AGENT’S IMPROPER RECORDING OR FILING OF
ANY THEREOF) OR TO OTHERWISE PERFECT, PROTECT, SECURE OR INSURE ANY SECURITY
INTEREST OR LIEN GIVEN AS SECURITY FOR THE NOTE; AND, IN ANY SUCH CASE, WHETHER
WITH OR WITHOUT NOTICE TO INDEMNITOR AND WITH OR WITHOUT CONSIDERATION.

 

5

--------------------------------------------------------------------------------


 


6.                                       WAIVER BY INDEMNITOR AND AGENT. 
INDEMNITOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A MARSHALING OF
INDEMNITOR’S ASSETS OR TO CAUSE THE AGENT TO PROCEED AGAINST ANY OF THE SECURITY
FOR THE LOAN BEFORE PROCEEDING UNDER THIS INDEMNITY AGREEMENT AGAINST INDEMNITOR
OR TO PROCEED AGAINST INDEMNITOR IN ANY PARTICULAR ORDER; INDEMNITOR AGREES THAT
ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE ON DEMAND.


 


7.                                       DELAY.  NO DELAY ON THE AGENT’S PART IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER ANY OF THE LOAN DOCUMENTS SHALL
OPERATE AS A WAIVER OF ANY PRIVILEGE, POWER OR RIGHT HEREUNDER.


 


8.                                       COUNTERPARTS.  THIS INDEMNITY AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL.  SAID COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT
AND SHALL BE BINDING UPON EACH OF THE UNDERSIGNED INDIVIDUALLY AS FULLY AND
COMPLETELY AS IF ALL HAD SIGNED BUT ONE INSTRUMENT SO THAT THE LIABILITY OF THE
UNDERSIGNED HEREUNDER SHALL BE UNAFFECTED BY THE FAILURE OF ANY OF THE
UNDERSIGNED TO EXECUTE ALL OF SAID COUNTERPARTS.


 


9.                                       NOTICES.  EACH NOTICE, DEMAND, ELECTION
OR REQUEST PROVIDED FOR OR PERMITTED TO BE GIVEN PURSUANT TO THIS INDEMNITY
AGREEMENT SHALL BE GIVEN IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.


 


10.                                 AMENDMENTS.  NO PROVISION OF THIS INDEMNITY
AGREEMENT MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BY TELEPHONE
OR BY ANY OTHER MEANS EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF THE CHANGE, WAIVER, DISCHARGE OR TERMINATION IS
SOUGHT.


 


11.                                 BINDING EFFECT.  EXCEPT AS HEREIN PROVIDED,
THIS INDEMNITY AGREEMENT SHALL BE BINDING UPON INDEMNITOR AND ITS SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE AGENT, EACH LENDER, THE OTHER
INDEMNIFIED PARTIES, AND RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING THE
FOREGOING, INDEMNITOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT IN EACH
INSTANCE, WHICH CONSENT SHALL NOT BE WITHHELD UNREASONABLY, MAY NOT ASSIGN,
TRANSFER OR SET OVER TO ANOTHER, IN WHOLE OR IN PART, ALL OR ANY PART OF ITS OR
THEIR BENEFITS, RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, PERFORMANCE OF AND COMPLIANCE WITH CONDITIONS HEREOF.


 


12.                                 GOVERNING LAW; CONSENT TO JURISDICTION. 
THIS INDEMNITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY, AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (EXCLUDING THE
LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  INDEMNITOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS

 

6

--------------------------------------------------------------------------------


 


INDEMNITY AGREEMENT, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS
OF ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, OR (II) TO OBJECT TO
JURISDICTION WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR VENUE IN ANY PARTICULAR
FORUM WITHIN THE COMMONWEALTH OF MASSACHUSETTS. INDEMNITOR AGREES THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO INDEMNITOR
AS SET FORTH IN PARAGRAPH 9 ABOVE, AND SERVICE TO MADE SHALL BE COMPLETE FIVE
(5) DAYS AFTER THE SAME SHALL BE SO MAILED.  NOTHING CONTAINED HEREIN, HOWEVER,
SHALL PREVENT AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING
ANY RIGHTS AGAINST ANY SECURITY AND AGAINST INDEMNITOR PERSONALLY, AND AGAINST
ANY PROPERTY OF INDEMNITOR OR ANY SUBSIDIARY, WITHIN ANY OTHER STATE. 
INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE
SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF INDEMNITOR AND THE AGENT HEREUNDER OR OF THE SUBMISSION HEREIN
MADE BY INDEMNITOR TO PERSONAL JURISDICTION WITHIN THE COMMONWEALTH OF
MASSACHUSETTS.

 


[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitor has caused this Indemnity Agreement to be
executed under seal as of the day and year first written above.

 

INDEMNITOR:

FT-FIN ACQUISITION LLC,

 

 

a Delaware limited Liability Company

 

 

 

 

 

 

By:

PARK PLAZA MALL, LLC, a Delaware limited
liability company, its Sole Member

 

 

 

 

 

 

 

By:

FIRST UNION REAL ESTATE EQUITY
AND MORTGAGE INVESTMENTS, its
Sole Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Carolyn Tiffany

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

FT-ORLANDO PROPERTY LLC,

 

 

a Delaware limited Liability Company

 

 

 

 

 

 

By:

FT-FIN ACQUISITION LLC,

 

 

 

a Delaware limited Liability Company

 

 

 

 

 

 

By:

PARK PLAZA MALL, LLC, a Delaware limited
liability company, its Sole Member

 

 

 

 

 

 

 

 

By:

FIRST UNION REAL ESTATE EQUITY
AND MORTGAGE INVESTMENTS, its
Sole Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Carolyn Tiffany

 

 

 

Title:

Chief Operating Officer

 

 

S1

--------------------------------------------------------------------------------


 

 

FT-CHURCHILL PROPERTY L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

FT-FIN GP LLC,
a Delaware limited Liability Company, its General
Partner

 

 

 

 

 

 

By:

FIRST UNION REAL ESTATE EQUITY
AND MORTGAGE INVESTMENTS, its
Sole Member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Carolyn Tiffany

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

FIRST UNION REAL ESTATE EQUITY AND
MORTGAGE INVESTMENTS, its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Carolyn Tiffany

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

AGENT:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

 

Jeffry M. Morrison

 

 

duly authorized

 

 

854176.3

 

S2

--------------------------------------------------------------------------------

 